Pee Cukiam.
The plaintiff brought this action to recover compensation for personal injuries suffered by her and for damage done to her automobile resulting from a collision with a trolley car of the defendant in June, 1926, at about nine o’clock in the evening. The trial resulted in a verdict in her favor, the jury awarding her $1,200.
Our examination of the evidence sent up with the rule satisfies us that, on her own testimony, the collision is shown to have been the result in part, if not altogether, of her own negligence.
For this reason, the rule to show cause will be made absolute.